CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Post-Effective Amendment No. 136 to the registration statement on Form N-1A (File No. 333-00515) (“Registration Statement”) of our report dated August 12, 2011, relating to the financial statements and financial highlights of Putnam Small Cap Growth Fund, which appear in such Registration Statement. We also consent to the references to us under the headings “Financial highlights” and “Independent Registered Public Accounting Firm” and “Financial Statements” in such Registration Statement. /s/PricewaterhouseCoopers LLP Boston, Massachusetts October 24, 2011
